Citation Nr: 1524381	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  09-28 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a compensable rating for a right leg scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1955 to February 1957.  This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2008 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  In October 2011, a Travel Board hearing was held before the undersigned; a transcript is associated with the record.  In January 2012 the Board remanded this matter for additional development.

Following the January 2012 hearing the Veteran perfected an appeal on a separate issue (whether new and material evidence has been received to reopen a claim of service connection for a right leg disability), and a hearing on that issue was held before a Veterans Law Judge (VLJ) other than the undersigned.  Because claims must be decided by the VLJ who conducts a  hearing on the matter, there will be 2 separate decisions in this case, each decided by the VLJ who held a hearing in the matter.  

The matter of service connection for a right leg disability has been raised [by the Veteran in statements on April 2012 VA examination], but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  It is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's right leg scar is superficial; it is not painful or unstable, and is not shown to cause any functional limitation.




CONCLUSION OF LAW

A compensable rating for right leg scar is not warranted. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran received such notice by letter in March 2008. 

The Veteran's pertinent treatment records have been secured.  He was afforded a VA examination in connection with this claim in April 2008.  Pursuant to the Board's remand, he was examined by VA in April 2012.  The Board finds these examinations adequate for rating the Veteran's service-connected right leg scar.  See Barr v. Nicholson, 21 Vet. App. 303 (2007)  The findings reported include sufficient discussion of the history and features of the right leg scar to constitute probative medical evidence adequate for rating purposes.  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  During the October 2011 hearing, the undersigned identified the issue on appeal, noted the elements necessary to substantiate the claim, and identified evidence that could assist in substantiating the claim, including asking the Veteran if he would be willing to appear for a VA examination to determine whether the scar is painful.  A deficiency in the conduct of the hearing is not alleged. The Board finds that the duties set forth in 38 C.F.R. § 3.103(c)(2) have been satisfied.

Legal Criteria, Factual Background and Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  

In evaluating a disability, the Board considers the disability in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disability.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  

In every instance where the rating schedule does not provide for a 0 percent evaluation for a diagnostic code, a 0 percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all of the evidence in the appellant's VA record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's right leg scar is rated under 38 C.F.R. § 4.118, Code 7804.  The rating criteria for scars were amended during the pendency of this appeal.  See 73 Fed. Reg. 52710 (October 23, 2008).  The amendments apply to applications received by VA on or after October 23, 2008, or if the Veteran requests review under the revised rating criteria.  The Veteran's claim for benefits was received by VA December 2007.  Although he did not explicitly request review under the revised diagnostic criteria, he did request a review of his disability rating when he appealed the denial of his claim for increase.  The Board has the obligation to consider all "potentially applicable" provisions of law and regulation and to apply the diagnostic criteria in a manner that maximizes benefits.  See Schafrath, 1 Vet. App. 589; Bradley v. Peake, 22 Vet. App. 280 (2008).  The Board notes that in the statement of the case (SOC) and supplemental SOCs (SSOCs) the RO addressed the amendments as well as the rating criteria in effect before such changes.  The Board will consider whether a compensable rating is warranted under either the prior or the revised criteria; the Veteran is not prejudiced by such consideration, as it affords him a broader scope of review.

The Veteran's right leg scar (on the anterior aspect) was rated 0 percent under 38 C.F.R. § 4.118, Code 7804 (as in effect prior to October 23, 2008).  Under Code 7804, prior to October 23, 2008, a 10 percent rating may be assigned for a superficial scar which is painful on examination.  Note 1, provides that a superficial scar is one not associated with underlying soft tissue damage.

Other Codes pertaining to the ratings of scars include Code 7801 which provides that scars other than on the head, face, or neck, that are deep or that cause limited motion will be rated 10 percent if the area exceeds 6 square inches or 39 sq. cm.  A 20 percent rating is be assigned if the area exceeds 12 square inches or 77 sq. cm, and higher ratings are provided for greater areas of involvement.  

Under Code 7802 scars other than head, face, or neck that are superficial and do not cause limited motion but are 144 square inches (929 square centimeters) or greater will be rated 10 percent disabling.  Code 7803 provides for a 10 percent rating for unstable, superficial scars.  [A note following defines an unstable scar as one where there is frequent loss of covering of skin over the scar and a superficial scar as one not associated with underlying soft tissue damage.]  Under Code 7805, scars are rated on limitation of function of the affected part.  38 C.F.R. § 4.118, Codes 7801, 7802, 7803 and 7805 (2007). 

Effective October 23, 2008, Code 7801 provides for a 10 percent rating for deep, nonlinear scars of other than head, face, or neck, that are at least 6 square inches but no more than 12 square inches; Code 7802 provides for a 10 percent rating for scars, other than head, face, or neck, that were superficial and nonlinear, with an area or areas of 144 square inches (929 sq. cm.) or greater; and Code 7804 provides for a 10 percent rating for one or two scars that are unstable or painful.  Code 7805 evaluates any disabling effects not considered in a rating provided Codes 7800, 7801, 7802, 7804.  38 C.F.R. § 4.118.

On April 2008 VA scars examination, the Veteran reported having a constant aching pain at the site of the scar for the past 4 to 5 years.  He stated that with minor bumps there would be swelling.  He took medication for pain.  He reported the pain was constant, and not impacted by walking, sitting; or being active.  He indicated that he lives in a 2-story house and is unable to go down to a basement den.  He was independent in activities of daily living and was able to drive a car.  It was noted that he "is quite active."  He did housework, shopping, cooking, and yard work.  On physical examination there was a vertical scar over the mid portion of the right tibia, 4 inches in length by 1/2 inch in width.  The skin was atrophic and shiny but otherwise was stable, flesh colored, and nontender.  There was no ulceration, skin, breakdown, or keloid formation.  The scar was superficial without inflammation, edema, or keloid formation.  There was no adherence to underlying structures and there were no defects in the underlying structures.  Sensation to light touch and pinprick over the scar was intact.  The diagnosis was scar, right anterior tibia, stable.  

On April 2012 VA scars examination, the Veteran stated that he was not worried about the scar, but was worried about his leg.  He denied any symptoms from the scar (but stated that he had to take pain pills for his leg -other leg disability is not service-connected).  The scar at issue was not painful, unstable, or with frequent loss of skin covering.  It was described as located on the right anterior shin.  [The Veteran also reported he has a scar on the superior patella -which is not service-connected and not at issue herein.]  The right anterior shin scar was described as linear and 10 cm. in length.  It did not result in limitation of function.  The examiner noted that there was tenderness to palpation over the right anterior tibialis muscle lateral to the tibia, but there was no tenderness to palpation in the scar.  The diagnosis was cicatrix.  The examiner noted that the scar did not cause work limitations.  

Neither the April 2008 VA examination nor the April 2012 VA examination found the Veteran's right anterior shin scar at issue to be painful or unstable or to limit any function.  Examination found no tenderness to palpation in the scar.  The April 2012 VA examiner noted that the right leg scar had healed without residuals.  Significantly, the Veteran himself indicated on examination stated that he was not concerned about the scar (but concerned about a right leg disorder).  Thus, a compensable rating for the right leg anterior shin scar is not warranted under either the prior or the revised criteria under Code 7804.

The Board has also considered the possibility of a rating under other diagnostic codes pertaining to scar disability.  The evidence shown does not warrant a compensable rating under any of the Codes 7801-7805.  The right leg scar (which is shown to be 4 inches by 1/2 inch or 10 cm) is not deep, does not limit motion, and does not involve an area of at least 6 square inches (39 sq. cm.) so as to warrant a 10 percent rating under Code 7801.  It is not nonlinear and (with an area of 144 square inches (929 square cm) or greater) so as to warrant a 10 percent rating under Code 7802.  It is not unstable, so as to warrant a 10 percent rating under Code 7803.  It does not cause any limitation of function, so as to warrant a compensable rating under Code 7805 (and another appropriate code); the April 2012 VA examiner specifically noted there was no limitation of function attributable to the scar.  Notably, the Veteran has not alleged any functional limitation due to the scar at issue.  A compensable rating is not warranted under any applicable criteria.  

The Board has further considered whether referral of this matter for consideration of an extraschedular rating is warranted, but finds that all symptoms and impairment associated with the right leg scar are encompassed by the schedular criteria for the rating now assigned.  The Veteran has not alleged any functional impairment that is not encompassed by the schedular criteria.  While he has reported limitations due to a separate leg disability, such disability is not service-connected (a claim of service-connection is referred to the AOJ above), and the related impairment is not for consideration herein.  Therefore, the schedular criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, it is not alleged (or suggested by the record) that the right leg scar prevents the Veteran from engaging in gainful employment.  Examiners have indicated it does not cause occupational impairment (and the Veteran himself has indicated he is unconcerned about the scar).  Hence, the matter of entitlement to a TDIU rating is not raised in the context of the instant claim for increase.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

The appeal seeking a compensable rating for a right anterior shin scar is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


